UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 3, 2011 (Date of earliest event reported) FORD MOTOR CREDIT COMPANY LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of organization) 1-6368 38-1612444 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 3, 2011, Ford Motor Credit Company LLC (the “Company”) issued and sold $1,250,000,000 aggregate principal amount of 5.00% Notes due May 15, 2018 (the “Notes”) pursuant to the Company’s effective registration statement on Form S-3 (Registration Statement No. 333-159107) previously filed with the Securities and Exchange Commission (the “Registration Statement”).A copy of the opinion of Corey M. MacGillivray, counsel to the Company, relating to the legality of the Notes is filed as Exhibit 5 to this Report and a copy of the opinion of Shearman & Sterling LLP, special tax counsel to the Company, is filed as Exhibit 8.1 to this Report. The Company incorporates by reference the exhibits filed herewith into the Registration Statement, pursuant to which the Notes were registered. The news release dated May 3, 2011 of Ford Motor Company (“Ford”) concerning U.S. retail sales of Ford vehicles in April 2011, filed as Exhibit 99 to this report, is incorporated by reference herein. Item 9.01. - Financial Statements and Exhibits. The following exhibits are filed as part of this report on Form 8-K. EXHIBITS Designation Description Method of Filing Exhibit 5 Opinion of Corey M. MacGillivray, counsel to the Company Filed with this report Exhibit 8.1 Opinion of Shearman & Sterling LLP, special tax counsel to the Company Filed with this report Exhibit 23.1 Consent of Corey M. MacGillivray (included in Exhibit 5). Filed with this report Exhibit 23.2 Consent of Shearman & Sterling LLP (included in Exhibit 8.1) Filed with this report Exhibit 99 News release dated May 3, 2011 of Ford Motor Company concerning April 2011 U.S. sales data Filed with this report SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR CREDIT COMPANY LLC (Registrant) Date: May 3, 2011 By: /s/Corey M. MacGillivray Corey M. MacGillivray Assistant Secretary EXHIBIT INDEX Designation Description Method of Filing Exhibit 5 Opinion of Corey M. MacGillivray, counsel to the Company Filed with this report Exhibit 8.1 Opinion of Shearman & Sterling LLP, special tax counsel to the Company Filed with this report Exhibit 23.1 Consent of Corey M. MacGillivray (included in Exhibit 5). Filed with this report Exhibit 23.2 Consent of Shearman & Sterling LLP (included in Exhibit 8.1) Filed with this report Exhibit 99 News release dated May 3, 2011 of Ford Motor Company concerning April 2011 U.S. sales data Filed with this report
